Interview Summary – Continuation
I. Introduction
On June 16, 2022 the office issued a Non Final Office Action (“June Non Final Action”).  On September 12, 2022 Applicant called for explanation of positions set forth in the office action.   

II. Participants of Interview
a)	For Applicant ("Applicant"): 
1.	Michelle C. Dunn (Applicant Representative, Reg. No. 69,519). 
b)	For the USPTO ("Examiner"): 
1.	Nick Corsaro (Primary Examiner);

III. Prior Art Discussed
No prior art was discussed. 

IV. Substance of Interview
Ms. Dunn simply called for clarification of: (1) the objection to the consent of assignee due to unclear authority of person signing; (2) objection to the assignee declaration due to no error statement; (3) the § 112 ¶ 2 rejection due to lack of corresponding structure under § 112 ¶ 6. 
	The merits of the claims were not discussed. The Examiner simply explained the general reasoning behind the objections and rejections and how those types of objections and rejections are generally overcome. The explanation was as follows: (1) Concerning the consent of assigned.  The patent under reissue had changed ownership to a new assignee on the exact day the application was filed. The consent had the new assignee listed but the person signing was from the previous assignee. Accordingly, it was unclear if the signer had the authority to sign. The Examiner explained that such objections could be overcome by submitting a new consent signed by a person having the apparent authority. Examples of who could sign be found in MPEP §324.  (2) Concerning the declaration. The Declaration itself had no error statement.  The application included an attached sheet with declaration that indicated broadening, however not which claim caused the error and how it was broadened. (3) Concerning the § 112 ¶ 2 rejection. The claims were product claims invoking § 112 ¶ 6. The evidence of record showed that the underlying corresponding structures must be computer implemented and therefore required algorithms. Examiner explained that the rejection could be overcome by showing a corresponding structure existed in the specification, and it this situation, the structure would likely be an algorithm. Alternatively, the rejection could be overcome by putting the actual algorithm in the claims or by successfully rebutting the three prong analysis set forth in the office action. 
	      
V. Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992